263 Wis.2d 106 (2003)
2003 WI 93
665 N.W.2d 170
IN the MATTER OF DISCIPLINARY PROCEEDINGS AGAINST Anne B. SHINDELL, Attorney at Law:
OFFICE OF LAWYER REGULATION, Complainant,
v.
Anne B. SHINDELL, Respondent.
No. 02-1997-D.
Supreme Court of Wisconsin.
Decided July 2, 2003.
The Court entered the following order on this date:
Attorney Anne B. Shindell has filed a petition for consensual license revocation under SCR 22.19. Attorney Shindell's Wisconsin law license was suspended on *107 June 3, 2002 due to her failure to comply with mandatory continuing legal education requirements. On October 21, 2002, her license was summarily suspended based on criminal convictions for attempted theft by fraud and resisting or obstructing an officer. On December 27, 2002, Attorney Shindell's license was suspended for one year because of misconduct with respect to her representation of five clients. Disciplinary Proceedings Against Shindell, 2002 WI 133, 158 Wis. 2d 63, 654 N.W.2d 844.
Attorney Shindell is currently the subject of another disciplinary proceeding commenced by the Office of Lawyer Regulation (OLR). The misconduct alleged in the complaint filed by OLR arose out of the incident which resulted in Attorney Shindell entering guilty pleas in Milwaukee County Circuit Court to one count of attempted theft by fraud and one count of resisting or obstructing an officer. In addition, Attorney Shindell is also the subject of 23 other, separate OLR grievance investigations. William Eich was appointed as referee.
Attorney Shindell submits under SCR 22.19(2) that she cannot successfully defend against the allegations of the OLR complaint or the grievance investigations.
Pursuant to SCR 22.19(4), both the director of OLR and the referee support Attorney Shindell's petition for consensual license revocation.
Upon review of this matter, and notwithstanding its concern over Attorney Shindell's refusal to admit to the accuracy of all of the allegations in the pending complaint, and the qualifying language used in the petition, the court accepts Attorney Shindell's concession that she cannot successfully defend herself against the allegations of misconduct either in the complaint that has been filed or with respect to those additional matters currently under investigation by OLR.
*108 IT IS ORDERED that the petition for consensual license revocation is granted.
IT IS FURTHER ORDERED that the license of Anne B. Shindell to practice law in Wisconsin is revoked effective the date of this order.
IT IS FURTHER ORDERED that Anne B. Shindell shall comply with the requirements of SCR 22.26 relating to activities following revocation.
IT IS FURTHER ORDERED that Anne B. Shindell shall pay the costs of this proceeding.
Bradley, J., dissents. See Disciplinary Proceedings Against Wortley, 126 Wis. 2d 58, 62, 374 N.W.2d 898 (1985) (revocation by consent can occur "provided the attorney is willing to admit to having engaged in professional misconduct").